DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8 & 11-12 are amended. Claim 2 is cancelled. Claims 1 & 3-12 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the groove widths of the at least one narrow portion are equal to each other" in lines 4-5.  However, the above cited limitation requires at least two narrow portions for the widths to be equal to each other. Thus, the claimed subject matter is indefinite when the branch portion includes one narrow portion. For purposes of examination, the cited passage is read in conditional form as follows “the groove widths of the at least one 
Claim 4 recites the limitation "the groove width of one of the at least one narrow portion connected to the end portion of the second flow path groove having the larger angle is wider” in lines 5-6.  Similarly to claim 3, the above cited limitation requires at least two narrow portions for one width to be larger than another. Thus, the claimed subject matter is indefinite when the branch portion includes one narrow portion. For purposes of examination, the cited passage is read in conditional form as follows “the groove width of one of the at least one narrow portion connected to the end portion of the second flow path groove having the larger angle is wider when the at least one narrow portion includes two or more narrow portions" as this appears to be applicant’s intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2009081061 A, provided in the IDS on 11/17/2017).
Regarding claims 1, 3-4 & 12, Ishida teaches a fuel cell (10) comprising:				a membrane electrode assembly (14) that generates power using a reaction gas; and a pair of separators (16, 18) between which the membrane electrode assembly is interposed (Figs. 1-4; [0019] & [0038]-[0042]), 										wherein at least one the pair of separators comprises a separator plate (18) provided with a flow path groove group through which the reaction gas for the fuel cell flows ([0040]);		wherein the flow path groove group includes a single first flow path (i.e portion of groove 46b which is outside of the branch portion as shown in annotated fig. 4 below), a plurality of second flow path grooves (i.e portions of grooves 50b which are outside of the branch portion as shown in annotated fig. 4 below), and a branch point (see annotated fig. 4 below), provided between the single first flow path groove and the plurality of second flow path grooves, that connects an end portion of the single first flow path groove to an end portion of each of the plurality of second flow path grooves; 							wherein the branch portion includes one narrow portion (54a) having a narrower groove width than a groove width of one of the plurality of second flow path grooves such that the narrow portion is connected to the end portion of one of the plurality of second flow path grooves via the portion of the branch portion excluding the narrow portion (see annotated fig. 4 below; [0028]). 																	
    PNG
    media_image1.png
    449
    737
    media_image1.png
    Greyscale
	While Ishida does not explicitly teach a groove depth of the narrow portion being shallower than a groove depth of the remaining portion of the branch portion, it is noted that Ishida more broadly teaches the narrow portion being configured to have a smaller cross-sectional area with respect to a cross-sectional area of flow path groove group outside of the narrow portion ([0013]). However, one of ordinary skill in the art readily understands that the cross-sectional area of a groove can be reduced by decreasing the dimensions (i.e width, height/depth or both the width and the height/depth) of the groove. Thus, one of ordinary skill in the art would have found it obvious to decrease either one or both of the width and depth of a groove portion as a means for decreasing the cross-sectional area of the groove portion to form a narrow portion. 		   									
Regarding claim 5, Ishida teaches the separator of claim 1, wherein the narrow portion is connected to an entrance of the single first flow path groove (see annotated fig. 4 above).
Regarding claim 9, Ishida teaches the separator of claim 1, wherein the separator plate is a metal plate having a corrugated plate shape corresponding to the flow path groove group (Figs. 1-4; [0019] & [0032]-[0034]). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2009081061 A), as applied to claims 1, 3-5, 9 & 12 above, and further in view of Bilton (WO 03/081703 A2).
Regarding claims 6-8, Ishida as modified by Okabe teaches the separator of claim 1, as shown above, but is silent as to the flow path groove group including a communication groove that provides communication between a third flow path groove adjacent to the first flow path groove and the narrow portion (claim 6), wherein a groove width of the communication groove is narrower than the groove width of the narrow portion (claim 7) and a groove depth of the communication groove is shallower than the groove depth of the narrow portion (claim 8).		Bilton teaches a fuel cell separator plate including a flow path groove group comprising a single first flow path groove and a plurality of second flow path grooves such that a branch portion including a narrow portion connects an end portion of the single first flow path groove to end portions of the plurality of second flow path grooves, wherein a communication groove provides communication between a third flow path groove adjacent to the first flow path groove and the narrow portion (See annotated fig. 2 below; pages 3-4). Bilton further teaches the communication groove having a narrower width and shallower depth than the first and plurality of second flow path grooves (Pages 3-4 & Page 5; 1st paragraph).											
    PNG
    media_image2.png
    574
    696
    media_image2.png
    Greyscale
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to a provide a communication groove that provides communication between a third flow path groove and an adjacent first flow path groove so long as the communication groove is connected to a third flow path groove having narrower and/or shallower groove, because the flow field arrangement of Bilton encompasses random branched structures including flow path grooves of varying widths, forming a branched structure of progressively diminishing channel width similar to the branching structure of blood vessels and air channels in the lung (Page 3, 2nd paragraph to Page 5, 2nd paragraph). Such an arrangement th paragraph).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2009081061 A), as applied to claims 1, 3-5, 9 & 12 above, and further in view of and Okabe (US 2013/0177827 A1).	
Regarding claim 10, Ishida teaches the separator of claim 1, but is specifically silent as to at a point at which the end portion of the first flow path groove and the branch portion are connected to each other, a bottom surface of the first flow path groove and a bottom surface of the branch portion being connected to each other by an inclined surface. However, as noted above in the rejection of claim 1, when both the width and height/depth of the cross-sectional area of the narrow portion is decreased with respect to the single first flow path groove and the plurality of second flow path grooves.									Okabe teaches a fuel cell separator plate comprising a flow path groove including a narrow portion having a narrower groove width than a groove width of an immediately adjacent portion of the flow path groove and a groove depth of the narrow portion being shallower than a groove depth of an immediately adjacent portion of the flow path groove (Fig. 16; [0038]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to decrease a thickness of the groove in the depth direction as one of two possible ways of decreasing the cross-sectional area of the flow path groove (i.e other than the width of the second flow path groove) in order to form a narrow portion for preventing a change in pressure loss as taught by Ishida ([0012]-[0017]). However, from Okabe’s teachings, it would have been obvious to one of ordinary skill in the art to connect the bottom surface of the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2009081061 A), as applied to claims 1, 3-5, 9 & 12 above, and further in view of Rock (US 2004/0151960 A1) and Okabe (US 2013/0177827 A1).			
Regarding claim 11, Ishida as modified by Okabe teaches the separator of claim 1, as shown above, but is silent as to at a point at which the end portion of one of the plurality of second flow path grooves and the branch portion are connected to each other, a bottom surface of the second flow path groove and the bottom surface of the branch portion being connected to each other by an inclined surface.										Rock teaches a fuel cell separator plate including a flow path groove comprising a first flow path groove (109) connected to a plurality of second flow path grooves (104+106) via a branch portion (See annotated fig. 4 below), wherein the branch portion includes a narrow portion (94, 102) having a narrower groove width than a groove width of one of the plurality of second flow path grooves such that the branch portion and an end portion of one of the plurality of second flow path grooves (104) are connected via one of two narrow portions (102) in the branch portion (See annotated fig. 4 below; [0020]-[0025]).						
    PNG
    media_image3.png
    473
    752
    media_image3.png
    Greyscale

	
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a narrow portion in the branch portion connected to an end portion of one of the plurality of second flow path grooves in order to achieve the same flow rate in the plurality of second flow path grooves as well as between inlet and exit legs of the separator plate as taught by Rock ([0008] & [0025]). While not expressly stated in Rock, one of ordinary skill in the art readily understands, form the teaching of Okabe cited above, that at a point at which an end portion of one of the plurality of second flow path grooves and the branch portion are connected to each other, a bottom surface of one of the plurality of second flow path grooves and the bottom surface of the branch portion can be connected to each other by an . 

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) the narrow portion in Ishida is provided in the middle of the single first flow path groove and (2) Okabe does not fairly teach or suggest “the branch portion being provided between the first flow path groove and the second flow path groove” and “a narrower portion having a narrower groove width than a groove width of one of the plurality of second flow path grooves”, the examiner respectfully disagrees.			As to (1), the presently claimed branch portion, under the broadest reasonable interpretation (BRI) of the claim, can correspond to any portion of the flow path groove group including an intersection of the single first flow path groove and the plurality of second flow path grooves so long as the branch portion is provided between the first flow path groove and the plurality of second flow path grooves. It is further noted that the term “branch point” does not provide any structural limitations (i.e dimensions or arrangement of the flow path groove group) beyond the BRI discussed above. As such, Ishida’s separator plate has a structure which reads on the limitations of the claimed branch portion in claim 1 as illustrated in annotated fig. 4 reproduced below.
    PNG
    media_image1.png
    449
    737
    media_image1.png
    Greyscale
	 With regards to (2), it is noted that the limitations argued as being deficient in Okabe are taught in Ishida. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the Okabe reference was applied to obviate the use of an inclined surface to an entrance of a narrow portion of flow path groove of a fuel cell separator to ensure a more flexible arrangement for the flow path of the fluid through the flow path groove ([0038]-[0039]). 
	Thus, in view of the foregoing, claims 1 & 3-12 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727